SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* KVH Industries, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 482738101 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: X Rule 13d-1(b) Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). OF 9 PAGES CUSIP No. 482738101 1 NAME OF REPORTING PERSON Manulife Financial Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) o (b) o N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON None, except through its indirect, wholly-owned subsidiaries, Manulife Asset Management (North America) Limited and Manulife Asset Management (US) LLC 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 See line 9 above. 12 TYPE OF REPORTING PERSON * HC *SEE INSTRUCTIONS PAGE 2 OF 9 PAGES CUSIP No. 482738101 1 NAME OF REPORTING PERSON Manulife Asset Management (North America) Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) o (b) o N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER 12,686 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 12,686 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,686 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.09% 12 TYPE OF REPORTING PERSON * IA *SEE INSTRUCTIONS PAGE 3 OF 9 PAGES CUSIP No. 482738101 1 NAME OF REPORTING PERSON Manulife Asset Management (US) LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) o (b) o N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER 1,320,784 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 1,320,784 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,784 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.11% 12 TYPE OF REPORTING PERSON * IA *SEE INSTRUCTIONS PAGE 4 OF 9 PAGES CUSIP No. 482738101 1 NAME OF REPORTING PERSON John Hancock Small Cap Equity Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) o (b) o N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,297,725 shares owned directly by the Fund. Manulife Asset Management (US) LLC has sole voting and dispositive power over these shares. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.95% 12 TYPE OF REPORTING PERSON * IV *SEE INSTRUCTIONS PAGE 5 OF 9 PAGES Item 1(a) Name of Issuer: KVH Industries, Inc. Item 1(b) Address of Issuer's Principal Executive Offices: 50 Enterprise Center Middletown, Rhode Island 02842 Item 2(a) Name of Person Filing: This filing is made on behalf of Manulife Financial Corporation ("MFC") and MFC’s indirect, wholly-owned subsidiaries, Manulife Asset Management (North America) Limited ("MAM (NA)") and Manulife Asset Management (US) LLC ("MAM (US)"), and is also made on behalf of John Hancock Small Cap Equity Fund ("JH Small Cap Equity Fund"). Item 2(b) Address of Principal Business Office: The principal business offices of MFC and MAM (NA) are located at 200 Bloor Street East, Toronto, Ontario, Canada, M4W 1E5.
